Exhibit 99.3 Management’s discussion and analysis (“MD&A”) – August 6, 2014 OVERVIEW The following discussion and analysis is a review of the financial condition and results of operations of Just Energy Group Inc. (“JE” or “Just Energy” or the “Company”) for the three months ended June 30, 2014, and has been prepared with all information available up to and including August 6, 2014. This analysis should be read in conjunction with the unaudited consolidated financial statements of the Company for the three months ended June 30, 2014. The financial information contained herein has been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). All dollar amounts are expressed in Canadian dollars. Quarterlyreports, the annual report and supplementary information can be found on Just Energy’s corporate website at www.justenergygroup.com. Additional information can be found on SEDAR at www.sedar.com or at the U.S. Securities and Exchange Commission’s website at www.sec.gov. Just Energy is a corporation established under the laws of Canada and holds securities and distributes the income of its directly or indirectly owned operating subsidiaries and affiliates. Just Energy’s business primarily involves the sale of natural gas and/or electricity to residential and commercial customers under long-term fixed-price, price-protected or variable-priced contracts. Just Energy markets its gas and electricity contracts in Canada, the United States and the United Kingdom, under the following trade names: Just Energy, Hudson Energy, Commerce Energy, Smart Prepaid Electric, Amigo Energy, Tara Energy and Green Star Energy. By fixing the price of natural gas or electricity under its fixed-price or price-protected program contracts for a period of up to five years, Just Energy offsets its customers’ exposure to changes in the price of these essential commodities. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion. Just Energy derives its margin or gross profit from the difference between the price at which it is able to sell the commodities to its customers and the related price at which it purchases the associated volumes from its suppliers. Just Energy also offers green products through its JustGreen program. The JustGreen electricity product offers customers the option of having all or a portion of their electricity sourced from renewable green sources such as wind, run of the river hydro or biomass. The JustGreen gas product offers carbon offset credits that allow customers to reduce or eliminate the carbon footprint of their homes or businesses. Additional green products allow customers to offset their carbon footprint without buying energy commodity products and can be offered in all states and provinces without being dependent on energy deregulation. Just Energy also offers smart thermostats as a bundled product with commodity contracts as well as a stand-alone unit. Just Energy also holds a 50% ownership in Just Ventures LLC and Just Ventures L.P. (collectively, “Just Ventures”), which is primarily involved in the Internet-based marketing of Just Energy’s gas and electricity contracts as well as a 12% ownership in ecobee Inc. (“ecobee”), a company that designs, manufactures and distributes smart thermostats to residential and commercial customers throughout North America. Included in the MD&A is an analysis of the above operations. As at June 30, 2014, Just Energy’s subsidiaries, National Energy Corporation, operating as National Home Services (“NHS”) and Hudson Energy Solar Corp. and its subsidiaries (“HES”) were available for sale and expected to be sold within fiscal 2015. A purchase and sales agreement for NHS has been executed with closing expected on or about September 30, 2014, subject to certain conditions. As a result, both have been classified as discontinued operations and the financial results from operations for prior periods have been restated to reflect results from continuing and discontinued operations for comparative purposes. Terra Grain Fuels (“TGF”) was available for sale in fiscal 2014, with its sale being completed on December 24, 2013. As a result, up to December 24, 2013, the date of sale, TGF was classified as discontinued operations. FORWARD-LOOKING INFORMATION This MD&A contains certain forward-looking information pertaining to customer additions and renewals, customer consumption levels, EBITDA, Base EBITDA, Funds from Operations, Base Funds from Operations and treatment under governmental regulatory regimes. These statements are based on current expectations that involve a number of risks and uncertainties, which could cause actual results to differ from those anticipated. These risks include, but are not limited to, levels of customer natural gas and electricity consumption, extreme weather conditions, rates of customer additions and renewals, customer attrition, fluctuations in natural gas and electricity prices, changes in regulatory regimes, decisions by regulatory authorities, competition, the results of litigation, and dependence on certain suppliers. Additional information on these and other factors that could affect Just Energy’s operations, financial results or dividend levels are included in the May 28, 2014 Annual Information Form and other reports on file with security regulatory authorities, which can be accessed on our corporate website at www.justenergygroup.com or through the SEDAR website at www.sedar.com or at the U.S. Securities and Exchange Commission’s website at www.sec.gov. 1 KEY TERMS “$100m convertible debentures” refers to the $100 million in convertible debentures issued by the Company to finance the purchase of Fulcrum Retail Holdings, LLC, effective October 1, 2011. See “Debt and financing for continuing operations” on page 19 for further details. “$330m convertible debentures” refers to the $330 million in convertible debentures issued by Just Energy to finance the purchase of Hudson Energy Services, LLC, effective May 1, 2010. See “Debt and financing for continuing operations” on page 19 for further details. “$150m convertible bonds” refers to the US$150 million in convertible bonds issued in January 2014.Net proceeds were used to redeem Just Energy’s outstanding $90 million convertible debentures on March 19, 2014 and pay down Just Energy’s line of credit. See “Debt and financing for continuing operations” on page 19 for further details. “attrition” means customers whose contracts were terminated prior to the end of the term either at the option of the customer or by Just Energy. “customer” does not refer to an individual customer but instead an RCE (see Key Term below). “failed to renew” means customers who did not renew expiring contracts at the end of their term. “gross margin per RCE” refers to the energy gross margin realized on Just Energy’s customer base, including gains/losses from the sale of excess commodity supply. “LDC” means a local distribution company; the natural gas or electricity distributor for a regulatory or governmentally defined geographic area. “RCE” means residential customer equivalent, which is a unit of measurement equivalent to a customer using, as regards natural gas, 2,815 m3 (or 106 GJs or 1,000 Therms or 1,025 CCFs) of natural gas on an annual basis and, as regards electricity, 10 MWh (or 10,000 kWh) of electricity on an annual basis, which represents the approximate amount of gas and electricity, respectively, used by a typical household in Ontario, Canada. NON-IFRS FINANCIAL MEASURES Just Energy’s consolidated financial statements are prepared in compliance with IFRS. All non-IFRS financial measures do not have standardized meanings prescribed by IFRS and are therefore unlikely to be comparable to similar measures presented by other issuers. EBITDA “EBITDA” refers to earnings before finance costs, taxes, depreciation and amortization. This is a non-IFRS measure that reflects the pre-tax profitability of the business. BASE EBITDA “Base EBITDA” refers to EBITDA adjusted to exclude the impact of mark to market gains (losses) arising from IFRS requirements for derivative financial instruments on future supply positions as well as reflecting an adjustment for share-based compensation. This measure reflects operational profitability as the non-cash share-based compensation expense is treated as an equity issuance for the purpose of this calculation, as it will be settled in shares and the mark to market gains (losses) are associated with supply already sold in the future at fixed prices. Just Energy ensures that customer margins are protected by entering into fixed-price supply contracts. Under IFRS, the customer contracts are not marked to market but there is a requirement to mark to market the future supply contracts. This creates unrealized gains (losses) depending upon current supply pricing. Management believes that these short-term mark to market non-cash gains (losses) do not impact the long-term financial performance of Just Energy and management has therefore excluded it from the Base EBITDA calculation. FUNDS FROM OPERATIONS “Funds from Operations” refers to the cash flow generated by operations. Funds from Operations is calculated by Just Energy as gross margin adjusted for cash items including administrative expenses, selling and marketing expenses, bad debt expenses, finance costs, corporate taxes, capital taxes and other cash items. Funds from Operations also includes a seasonal adjustment for the gas markets in Ontario, Quebec, Manitoba and Michigan in order to include cash received. 2 BASE FUNDS FROM OPERATIONS/BASE FFO “Base Funds from Operations” or “Base FFO” refers to the Funds from Operations adjusted for capital expenditures purchased to maintain productive capacity. Capital expenditures to maintain productive capacity represent the capital spend relating to capital assets and investment relating to contract initiation costs to maintain embedded gross margin at the current level. EMBEDDED GROSS MARGIN “Embedded gross margin” is a rolling five-year measure of management’s estimate of future contracted energy gross margin. The energy marketing embedded gross margin is the difference between existing energy customer contract prices and the cost of supply for the remainder of the term, with appropriate assumptions for customer attrition and renewals. It is assumed that expiring contracts will be renewed at target margin renewal rates. Embedded gross margin indicates the margin expected to be realized from existing customers.The measure of future gross margin is not discounted to present value nor is it intended to take into account administrative and other costs necessary to realize this margin. Financial highlights For the three months ended June 30 (thousands of dollars, except where indicated and per share amounts) Fiscal 2015 Fiscal 2014 % increase (decrease) Sales $ 13 % $ Gross margin 16 % Administrative expenses 11 % Selling and marketing expenses 9 % Finance costs 11 % Profit (loss) from continuing operations1 ) NMF 3 ) Profit (loss) from discontinued operations NMF 3 ) Profit (loss) 1 ) NMF 3 ) Earnings per share from continuing operations - basic ) ) Earnings per share from continuing operations - diluted ) ) Dividends/distributions 1 % Base EBITDA from continuing operations2 46 % Base Funds from continuing operations2 50 % Payout ratio on Base Funds from continuing operations % % Embedded gross margin 2 - Total customers (RCEs) 5 % 1Profit (loss) for the year includes the impact of unrealized gains (losses), which represents the mark to market of future commodity supply acquired to cover future customer demand. The supply has been sold to customers at fixed prices, minimizing any realizable impact of mark to market gains and losses. 2See“Non-IFRS financial measures” on page 2. 3Not a meaningful figure. Continuing operations CONSUMER DIVISION The sale of gas and electricity to customers consuming 15 RCEs and less is undertaken by the Consumer division. Marketing of the energy products of this division is primarily done door-to-door through independent contractors, Internet-based marketing and telemarketing efforts. Approximately 43% of Just Energy’s customer base resides within the Consumer division, which is currently focused on longer-term price-protected and variable rate offerings of commodity products as well as JustGreen. To the extent that certain markets are better served by shorter-term or enhanced variable rate products, the Consumer division’s sales channels also offer these products. In addition, the Consumer division has commenced marketing smart thermostats in Ontario and Texas, offering thermostats as a standalone unit or bundled with certain commodity products. 3 COMMERCIAL DIVISION Customers with annual consumption over 15 RCEs are served by the Commercial division.These sales are made through three main channels: sales through the broker channel using the commercial platform; door-to-door commercial independent contractors; and inside commercial sales representatives. Commercial customers make up approximately 57% of Just Energy’s customer base. Products offered to commercial customers can range from standard fixed-price offerings to “one off” offerings, which are tailored to meet the customer’s specific needs. These products can be either fixed or floating rate or a blend of the two, and normally have terms of less than five years. Gross margin per RCE for this division is lower than consumer margins but customer aggregation costs and ongoing customer care costs per RCE are lower as well. Commercial customers have significantly lower attrition rates than those of consumer customers. ABOUT THE ENERGY MARKETS NATURAL GAS Just Energy offers natural gas customers a variety of products ranging from month-to-month variable-price offerings to five-year fixed-price contracts. For fixed-price contracts, Just Energy purchases gas supply through physical or financial transactions with market counterparts in advance of marketing, based on forecast customer aggregation for residential and small commercial customers. For larger commercial customers, gas supply is generally purchased concurrently with the execution of a contract. Variable rate products allow customers to maintain competitive rates while retaining the ability to lock into a fixed price at their discretion. The LDC provides historical customer usage which, when normalized to average weather, enables Just Energy to purchase the expected normal customer load. Furthermore, Just Energy mitigates exposure to weather variations through active management of the gas portfolio, which involves, but is not limited to, the purchase of options including weather derivatives. Just Energy’s ability to successfully mitigate weather effects is limited by the degree to which weather conditions deviate from normal. To the extent that balancing requirements are outside the forecast purchase, Just Energy bears the financial responsibility for fluctuations in customer usage. To the extent that supply balancing is not fully covered through active management or the options employed, Just Energy’s realized customer gross margin may be reduced or increased depending upon market conditions at the time of balancing. Ontario, Quebec, Manitoba and Michigan In Ontario, Quebec, Manitoba and Michigan, the volumes delivered for a customer typically remain constant throughout the year. Just Energy does not recognize sales until the customer actually consumes the gas.During the winter months, gas is consumed at a rate that is greater than delivery and, in the summer months, deliveries to LDCs exceed customer consumption. Just Energy receives cash from the LDCs as the gas is delivered, which is even throughout the year. Alberta In Alberta, the volume of gas delivered is based on the estimated consumption for each month. Therefore, the amount of gas delivered in winter months is higher than in the spring and summer months. Consequently, cash received from customers and the LDC will be higher in the winter months. Other gas markets In New York, Illinois, Indiana, Ohio, California, Georgia, New Jersey, Pennsylvania, British Columbia and Saskatchewan, the volume of gas delivered is based on the estimated consumption and storage requirements for each month. Therefore, the amount of gas delivered in winter months is higher than in the spring and summer months. Consequently, cash flow received from these states/provinces is greatest during the third and fourth (winter) quarters, as cash is normally received from the LDCs in the same period as customer consumption. ELECTRICITY In Ontario, Alberta, New York, Texas, Illinois, Pennsylvania, New Jersey, Maryland, Michigan, California, Ohio, Delaware, Massachusetts and the United Kingdom, Just Energy offers a variety of solutions to its electricity customers, including fixed-price and variable-price products on both short-term and longer-term electricity contracts. Some of these products provide customers with price-protection programs for the majority of their electricity requirements. Just Energy uses historical usage data for all enrolled customers to predict future customer consumption and to help with long-term supply procurement decisions. Just Energy purchases power supply through physical or financial transactions with market counterparties in advance of marketing to residential and small commercial customers based on forecast customer aggregation. Power supply is generally purchased concurrently with the execution of a contract for larger commercial customers. The LDC provides historical customer usage, which, when normalized to average weather, enables Just Energy to purchase the expected normal customer load. Furthermore, Just Energy mitigates exposure to weather variations through active management of the power portfolio, which involves, but is not limited to the purchase of options including weather derivatives. 4 The Company’s ability to successfully mitigate weather effects is limited by the degree to which weather conditions deviate from normal.In certain markets, to the extent that balancing requirements are outside the forecast purchase, Just Energy bears the financial responsibility for excess or short supply caused by fluctuations in customer usage. To the extent that supply balancing is not fully covered through customer pass-throughs or active management or the options employed, Just Energy’s customer gross margin may be impacted depending upon market conditions at the time of balancing. JUSTGREEN Customers also have the ability to choose an appropriate JustGreen program to supplement their electricity and natural gas contracts, providing an effective method to offset their carbon footprint associated with the respective commodity consumption. JustGreen programs for electricity customers involve the purchase of power from green generators (such as wind, solar, run of the river hydro or biomass) via power purchase agreements and renewable energy certificates. JustGreen programs for gas customers involve the purchase of carbon offsets from carbon capture and reduction projects. The Company currently sells JustGreen gas in the eligible markets of Ontario, British Columbia, Alberta, Saskatchewan, Michigan, New York, Ohio, Illinois, New Jersey, Maryland, Pennsylvania and California. JustGreen electricity is sold in Ontario, Alberta, New York, Texas, Maryland, Massachusetts, Ohio and Pennsylvania. Of all consumer customers who contracted with Just Energy in the past year, 29% took JustGreen for some or all of their energy needs. On average, these customers elected to purchase 85% of their consumption as green supply. For comparison, as reported for the three months ended June 30, 2013, 27% of consumer customers who contracted with Just Energy chose to include JustGreen for an average of 83% of their consumption. Overall, JustGreen now makes up 12% of the Consumer gas portfolio, compared with 9% a year ago. JustGreen makes up 18% of the Consumer electricity portfolio, up from 14% a year ago. Discontinued operations HOME SERVICES DIVISION In June 2014, Just Energy announced an agreement to sell the shares of NHS to Reliance Comfort Limited Partnership (“Reliance”). NHS provides Ontario and Quebec residential customers with a long-term water heater, furnace and air conditioning rental, offering high efficiency conventional and power vented tank and tankless water heaters and high efficiency furnaces and air conditioners. The agreement provides for a selling price of $505 million subject to certain potential adjustments at closing including working capital balances. Additionally, as conditions of closing, Just Energy must repay all outstanding NHS borrowings and pay out the remainder interest in a royalty agreement. The sale is contingent upon approval from the Canadian Competition Bureau and consents of Just Energy lenders. See page 16 for more information on the financial results of the Home Services division. COMMERCIAL SOLAR DIVISION In March 2014, Just Energy formally commenced the process to dispose of Hudson Energy Solar, a solar project development company operating in New Jersey, Pennsylvania and Massachusetts. HES brings renewable energy directly to commercial consumers, enabling them to reduce their environmental impact and energy costs. The HES assets are designated as a discontinued operation as it is expected to be sold in the next nine months. See page 17 for more information on the financial results of the Commercial Solar division. ETHANOL DIVISION Just Energy’s sale of Terra Grain Fuels closed on December 24, 2013. TGF is an ethanol plant located in Belle Plaine, Saskatchewan that produces wheat-based ethanol and high protein distillers’ dried grain (“DDG”). TGF was indirectly acquired in 2009 as part of the acquisition of Universal Energy Group Ltd. See page 17 for more information on the financial results of the Ethanol division. 5 EBITDA For the three months ended June 30 (thousands of dollars) Fiscal 2015 Fiscal 2014 Reconciliation to interim condensed consolidated statements of income (loss) Loss for the period from continuing operations $ ) $ ) Add: Finance costs Provision for income taxes Amortization Profit (loss) attributable to non-controlling interest ) EBITDA from continuing operations $ ) $ ) Add (subtract): Change in fair value of derivative instruments Share-based compensation Base EBITDA from continuing operations $ $ EBITDA Gross margin per interim condensed consolidated financial statements $ $ Add (subtract): Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Amortization included in selling and marketing expenses Other income Profit (loss) attributable to non-controlling interest ) Base EBITDA from continuing operations $ $ Base EBITDA amounted to $30.2 million in the first quarter of fiscal 2015, an increase of 46% from $20.7 million in the prior comparable quarter. The increase is attributable to the 16% increase in gross margin, offset by lower percentage increases in operating costs. Gross margin increased to $123.4 million for the three months ended June 30, 2014 with the Company showing a 5% increase in customer base as well as higher margins earned on various product offerings. Administrative expenses increased by 11% from $29.8 million to $33.0 million in the first quarter of fiscal 2015. The increase over the prior comparable quarter was due to the 5% growth in the customer base as well as higher legal and regulatory expenses. Selling and marketing expenses for the three months ended June 30, 2014 were $55.2 million, a 9% increase from $50.8 million reported in the prior comparable quarter. Energy marketing customer additions increased by 21% to a record 441,000 RCEs, while selling and marketing costs increased at a slower pace as 63% of the customers added were Commercial customers, which have lower upfront commission costs compared to residential customers. Bad debt expense was $13.0 million for the three months ended June 30, 2014, a 33% increase from $9.8 million recorded for the prior comparable quarter. This increase is a result of the 20% increase quarter over quarter in revenue for markets for which Just Energy bears the bad debt risk. The first and second quarters have the highest bad debt expense as these are the heavy consumption periods for Texas electricity, the largest market in which Just Energy bills. For the three months ended June 30, 2014, the bad debt expense represents 2.4% of revenue in the jurisdictions where the Company bears the credit risk, an increase from 2.2% of revenue for the three months ended June 30, 2013. For further information on the changes in the gross margin, please refer to “Segmented Base EBITDA from continuing operations” on page 10 and “Administrative expenses”, “Selling and marketing expenses”, “Bad debt expense” and “Finance costs”, which are further clarified on pages 14 through 16. 6 EMBEDDED GROSS MARGIN Management's estimate of the future embedded gross margin is as follows: As at As at June 30 , vs. As at 2014 vs. June 30, March 31, March 31, June 30, variance variance Energy marketing $ $ % $ - % Management’s estimate of the embedded gross margin within its customer contracts amounted to $1,685.6 million as of June 30, 2014, a decrease of 2% compared to embedded gross margin as of March 31, 2014. The impact from the 5% growth in customers was offset by the strengthening of the Canadian dollar against the U.S. dollar during the quarter, which resulted in a decrease of $48.7 million in embedded gross margin when the U.S. future gross margin is stated in Canadian dollars. Embedded gross margin indicates the margin expected to be realized from existing customers.The measure of future gross margin is not discounted to present value nor is it intended to take into account administrative and other costs necessary to realize this margin. As our mix of customers continues to reflect a higher proportion of Commercial volume the embedded gross margin will grow at a slower pace than customer growth; however, the underlying costs necessary to realize this margin will also decline. Funds from Operations For the three months ended June 30 (thousands of dollars) Fiscal 2015 Fiscal 2014 Cash inflow (outflow) from operations $ ) $ Add (subtract): Increase (decrease) in non-cash working capital ) Cash flows used in operating activities of discontinued operations ) Profits attributable to non-controlling interest ) Tax adjustment Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from Operations Gross margin from interim condensed consolidated financial statements $ $ Add (subtract): Adjustment required to reflect net cash receipts from gas sales Administrative expenses ) ) Selling and marketing expenses ) ) Bad debt expense ) ) Current income tax provision (recovery) ) 39 Amortization included in selling and marketing expenses Other income Financing charges, non-cash Finance costs ) ) Other non-cash adjustments ) Funds from continuing operations $ $ Less:maintenance capital expenditures ) ) Base Funds from continuing operations $ $ Base Funds from continuing operations payout ratio % % Dividends/distributions Dividends $ $ Distributions for share-based awards Total dividends/distributions $ $ 7 Funds from continuing operations represents the cash generated from Just Energy’s ongoing operations and excludes the Home Services and Commercial Solar divisions as they were classified as discontinued operations at March 31, 2014 and June 30, 2014, respectively. For the three months ended June 30, 2014, Funds from continuing operations were $20.0 million, an increase from the prior comparative period where Funds from continuing operations were $13.0 million. Base Funds from continuing operations, which represents Funds from continuing operations reduced by the maintenance capital expenditures, were $15.6 million, compared with $10.4 million for the first quarter of fiscal 2014. The increase in the current period is due to the increase in gross margin offset by higher operating expenses and finance costs. The payout ratio on Base Funds from continuing operations was 198% for the three months ended June 30, 2014, a significant improvement over the first quarter of fiscal 2014 where the payout ratio was 296%. The first and second quarters are traditionally the lowest cash quarters and therefore result in the highest payout ratios. Summary of quarterly results for continuing operations (thousands of dollars, except per share amounts) Q1 Q4 Q3 Q2 Fiscal 2015 Fiscal 2014 Fiscal 2014 Fiscal 2014 Sales $ Gross margin Administrative expenses Selling and marketing expenses Finance costs Profit (loss) for the period from continuing operations ) ) Profit (loss) for the period ) ) Profit (loss) for the period from continuing operations per share – basic ) ) Profit (loss) for the period from continuing operations per share – diluted ) ) Dividends/distributions paid Base EBITDA from continuing operations Base Funds from continuing operations Payout ratio on Base Funds from continuing operations % % 83 % % Q1 Q4 Q3 Q2 Fiscal 2014 Fiscal 2013 Fiscal 2013 Fiscal 2013 Sales $ Gross margin Administrative expenses Selling and marketing expenses Finance costs Profit (loss) for the period from continuing operations ) Profit (loss) for the period ) Profit (loss) for the period from continuing operations per share – basic ) Profit (loss) for the period from continuing operations per share – diluted ) Dividends/distributions paid Base EBITDA from continuing operations Base Funds from continuing operations Payout ratio on Base Funds from continuing operations % 8 Just Energy’s results reflect seasonality, as electricity consumption is slightly greater in the first and second quarters (summer quarters) and gas consumption is significantly greater during the third and fourth quarters (winter quarters). While quarter over quarter comparisons are relevant, sequential quarters will vary materially. The main impact of this will be higher Base EBITDA and Base Funds from Operations and lower payout ratios in the third and fourth quarters (assuming consumption based on normal winter weather) and lower Base EBITDA and Base Funds from Operations and higher payout ratios in the first and second quarters. This impact is lessening as current net customer additions are concentrated in electricity, which traditionally experiences less seasonality than natural gas. ANALYSIS OF THE FIRST QUARTER Sales increased by 13% to $821.0 million from $728.1 million. Consumer Energy’s sales increased by 4% despite a small decrease in the customer base primarily as a result of higher pricing for various product offerings. Commercial Energy’s sales increased by 24% as a result of the 12% higher customer base as well as higher pricing on its product offerings. Gross margin was $123.4 million, an increase of 16% from the prior comparable quarter. The 28% growth in gross margin from Consumer Energy was offset by 6% lower gross margin from the Commercial Energy division. The change in fair value of derivative instruments was negative, resulting in a loss of $31.6 million for the current quarter, as market prices relative to Just Energy’s supply contracts ended lower by $0.83/MWh for electricity and $0.57/GJ for gas. The loss from continuing operations for the three months ended June 30, 2014, was $45.7 million, representing a loss per share of $0.32 on a basic and diluted basis.For the prior comparable quarter, the loss from continuing operations was $39.6 million, representing a loss per share of $0.28 on a basic and diluted basis. The fair value of derivative instruments represents the mark to market of future commodity supply acquired to cover future customer demand. The supply has been sold to customers in the future at fixed prices, minimizing any impact of mark to market gains or losses. Base EBITDA from continuing operations was $30.2 million for the three months ended June 30, 2014, a 46% increase from $20.7 million in the prior comparable period. This increase is a result of higher gross margin being offset by higher operating expenses. Base FFO was $15.6 million for the three months ended June 30, 2014, an increase of 50% from $10.4 million recorded for the three months ended June 30, 2013. Dividends/distributions paid were $30.9 million, an increase of 1% over the prior comparable period based on an annual dividend rate of $0.84 per share. 9 Segmented Base EBITDA1 For the three months ended June 30 (thousands of dollars) Fiscal 2015 Consumer Commercial division division Consolidated Sales $ $ $ Cost of sales ) ) ) Gross margin Add (subtract): Administrative expenses ) ) ) Selling and marketing expenses ) ) ) Bad debt expense ) ) ) Amortization included in selling and marketing expenses - Other income (loss) ) Profit attributable to non-controlling interest - Base EBITDA from continuing operations $ $ $ Fiscal 2014 Consumer Commercial division division Consolidated Sales $ $ $ Cost of sales ) ) ) Gross margin Add (subtract): Administrative expenses ) ) ) Selling and marketing expenses ) ) ) Bad debt expense ) ) ) Amortization included in selling and marketing expenses - Other income (loss) ) Minority interest ) - ) Base EBITDA from continuing operations $ $ $ 1The definitions of each segment are provided on page 3 and 4 Base EBITDA from continuing operations amounted to $30.2 million for the three months ended June 30, 2014, an increase of 46% from $20.7 million in the prior comparative quarter. Consumer Energy contributed $22.6 million to Base EBITDA from continuing operations for the three months ended June 30, 2014, an increase from $7.3 million in the three months ended June 30, 2013.The large increase was primarily a result of a 28% increase in gross margin. Commercial Energy contributed $7.6 million to Base EBITDA from continuing operations, a decrease of 44% from the three months ended June 30, 2013 when the segment contributed $13.4 million. The decrease is a result of lower gross margin due to competitive pricing pressures in major markets. In addition, administrative costs increased by 12% due to the increase in customer base and expanded U.K. operations. Selling and marketing expense increased by 32% due to the 43% increase in Commercial customer additions. 10 Customer aggregation April 1, Failed to June 30, % increase June 30, % increase 1 Additions Attrition renew (decrease) (decrease) Consumer Energy Gas ) ) (2
